Citation Nr: 0612085	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-07 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 
percent for service connected lumbosacral disc disease with 
arthritis, prior to December 19, 2002.

2.  Entitlement to an increased rating in excess of 20 
percent for service connected status post laminectomy at L4-5 
with arthritis, effective March 1, 2003.  

3.  Entitlement to an increased rating in excess of 20 
percent for arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to February 
1959 and from February 1961 to June 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
increased the veteran's rating for her service connected 
lumbosacral disc disease with arthritis from 20 percent to 40 
percent effective June 14, 2002, the day she reopened her 
claim.  A statement of the case was issued in September 2003; 
and the veteran filed a timely substantive appeal (VA Form 9) 
in February 2004.     

The veteran underwent an L3-4 laminectomy on December 19, 
2002.  The RO issued a rating decision in February 2003, 
which granted an increased rating to 100 percent for the 
veteran's back effective December 19, 2002, to March 1, 2003, 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2005).  The RO has assigned a 20 percent rating for the 
lumbosacral disc disease with arthritis following 
convalescence from surgery.

The issues of entitlement to a rating in excess of 20 percent 
for status post laminectomy at L4-5 disc disease with 
arthritis from March 1, 2003, and entitlement to a rating in 
excess of 20 percent for arthritis of multiple joints are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected lumbosacral disc disease with 
arthritis prior to December 19, 2002 was manifested by 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, and other 
neurological findings appropriate to site of the diseased 
disc, with little intermittent relief. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 60 
percent, but no higher, prior to December 19, 2002, for the 
veteran's service-connected lumbosacral disc disease with 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5293 (as it 
existed prior to September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for an increased rating 
to 60 percent for service connected lumbosacral disc disease 
with arthritis.  The Board notes that this represents the 
maximum rating under the appropriate diagnostic codes.  As 
this is considered a full grant of benefits with respect to 
the issue decided herein, no further development is needed 
for this issue.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  With respect to an effective 
date for the increased rating issue being allowed, the RO may 
cure any VCAA notice defect prior to establishing a beginning 
effective date.  The rating to be assigned after March 1, 
2003, is addressed in the remand portion of this decision.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of her service-connected lumbosacral disc disease 
with arthritis warrants a higher disability rating prior to 
December 19, 2002.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected lumbosacral disc disease with 
arthritis has been rated by the RO under the provisions of 
Diagnostic Code 5293.  The Board notes that during the 
pendency of the veteran's appeal the regulations pertaining 
to the evaluation of spinal disabilities have twice been 
amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003).  Effective 
September 23, 2002, Diagnostic Code 5293 relating to 
intervertebral disc syndrome was amended. 67 Fed. Reg. 54345-
49.  However, inasmuch as this decision only addresses the 
severity of the veteran's disc disease with arthritis prior 
to December 19, 2002, the amended criteria are inapplicable.   
 
Prior to September 23, 2002, Diagnostic Code 5293 held that a 
rating of 40 percent was warranted where the veteran suffered 
from intervertebral disc syndrome that was severe, and 
manifested by recurring attacks with intermittent relief.  
The next highest rating of 60 percent was warranted for 
intervertebral disc syndrome that was pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran testified at a January 2006 Board hearing that 
she served as a Navy nurse from 1957 to 1980.  She stated 
that she developed back problems in 1971 and was diagnosed 
with disc problems at L4, L5, and S-1 that required surgery.  
Since then, she has taken numerous medications for arthritis 
of the spine.  She testified that in December 2002, she had a 
spinal fusion (L3-L4 laminectomy).  Since then, she went from 
bad to worse.  She testified that she used to be heavily 
involved in aiding the poor.  She would attend daily mass; 
cook; bake; and work in the garden.  Now she is unable to do 
much of anything.  She can't get up for morning mass (though 
she can usually manage to go in the afternoon).  She has to 
depend on a VA caregiver for nine hours a week.  She has to 
have a housekeeper clean the house.  She has to have people 
help with the yard work.  She stated that she is obsessed 
with helping other people and has tried to continue working 
with Navy Relief.  She is frustrated that she is unable to do 
the things she used to.  

The veteran also stated that she has a lot of back spasms in 
the mid back (the thoracic and lumbar spines).  The pain 
radiates down her leg and into her shins.  She experiences 
numbness as well as sharp pains down her hips.  She stated 
that even prior to December 19, 2002, she had excruciating 
pain down her hip and that she could not straighten it (it 
would protrude to the left).  This caused her to be unable to 
walk.  She has had injections of Lidocaine that would relieve 
symptoms for a few days.  

She further testified that she is unable to sit or stand for 
extended periods of time.  When her housekeeper comes, she 
has to lie down because her back will have a severe spasm.  
The spasms occur in the lumbar area and right thorax.  She 
further experiences pain in the hips and in the groin.    

The medical evidence reveals that in July 2002, the veteran 
sought treatment from the New York VA Medical Center 
complaining of increased pain in her back, hip, groin, and 
left leg.  She reported that the pain is like being stabbed 
with a knife.  She stated that she could not walk for more 
than 5 minutes and that she could not stand for very long 
either.  The clinician noted April 2002 MRI findings of 
degenerative changes in the lumbar spine; stenosis at L3/L4; 
and anterolisthesis of L3 over L4.  He recommended a CAT scan 
of the lumbar spine.  

The September 2002 CT scan of the lumbar spine revealed 
moderate to severe spinal stenosis at L3-L4; moderate 
stenosis at L4-L5; and mild stenosis at L2-L3.  There was 
also a large, broad right foraminal/paraspinal disc 
herniation at L1-L2 and similar herniation (but smaller) at 
L2-L3.  Finally, there was a small, focal left posterolateral 
disc herniation at L3-L4.  

A November 2002 MRI revealed that in comparison to the 
preceding study, the L4-5 spinal canal appeared to have 
narrowed.  Broad-based posterior disc bulge at L3-4 with 
multifactorial narrowing of the spinal canal at that level 
also appeared to have at least minimally narrowed.  The MRI 
also revealed an L2-3 disc bulge; multilevel hypertrophic 
degenerative changes; diminished T2 intervertebral disc 
signal at all levels (most likely degenerative in etiology); 
and artifact in posterior paravertebral soft tissues at L4-5 
and L5-S1 (most likely due to surgical intervention, and 
consistent with provided history).  Based on the veteran's 
complaints of pain and on the medical evidence of records, it 
was recommended that the veteran undergo surgery.  She 
underwent an L3-L4 laminectomy on December 19, 2002.

The Board notes that in order to warrant an the next highest 
(and maximum) rating of 60 percent, the veteran's condition 
must more nearly approximate to intervertebral disc syndrome 
that is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of the diseased disc, with 
little intermittent relief. 

The Board finds that the pronounced nature of the veteran's 
intervertebral disc syndrome is adequately supported by the 
veteran's testimony as well as the medical evidence.  
Furthermore, the veteran has testified that her symptoms are 
persistent and that she suffers from muscle spasms.  Finally, 
the Board notes that the veteran has experienced neurological 
findings in the form of pain radiating down her hips, legs, 
and shins.  The Board also notes that since the veteran has 
served as a Navy nurse for over 20 years, her testimony 
regarding her symptoms is probative.  

The Board finds that the evidence is at least in equipoise as 
to whether the veteran's disability picture more nearly 
approximates the criteria required for a 60 percent rating 
for her lumbosacral disc disease with arthritis prior to 
December 19, 2002.  With application of the doctrine of 
reasonable doubt, a rating of 60 percent, but no more, is 
warranted for the veteran's service connected lumbosacral 
disc disease with arthritis prior to December 19, 2002.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.


ORDER

Entitlement to the assignment of a rating of 60 percent, but 
not more, for service connected lumbosacral disc disease with 
arthritis prior to December 19, 2002, is granted, subject to 
the laws and regulations governing the payment of VA monetary 
benefits.    


REMAND

The Board finds that the most recent VA examination afforded 
to the veteran occurred in August 2000 (almost six years 
ago); and the most recent relevant medical records in the 
claims file are dated June 2004.  Furthermore, the rating 
criteria for evaluating back conditions have changed since 
the most recent VA examination.  Finally, the veteran has 
undergone an L3-L4 laminectomy since the most recent 
examination and has indicated (in a February 2004 
correspondence and at her January 2006 hearing) that her 
service connected disabilities have gotten worse since the 
previous examination.  The Board finds that, given the change 
in rating criteria for back conditions, the amount of time 
that has elapsed since the last VA compensation examination, 
and the veteran's claim of increased disablement; a more 
current VA examination is warranted to determine the current 
severity of her service connected disabilities.  38 C.F.R. 
§ 3.159(c)(4) (2005).  

The Board notes that the veteran is currently rated under 
Diagnostic Code 5003 for her arthritis of multiple joints.  
Diagnostic Code 5003 states that degenerative arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When there is no limitation of motion, a 20 percent rating is 
to be assigned for x-ray evidence of involvement of 2 or more 
major joints with occasional incapacitating exacerbations.  
The veteran's arthritis is currently rated at 20 percent.  If 
the VA examination reveals limitation of motion that would 
result in compensable ratings under the diagnostic codes for 
the specific joint involved, then the RO should rate each 
affected joint separately.  
 
Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  The Board recognizes that 
the new requirements of VCAA notice were not in effect at the 
time the RO issued its February 2003 VCAA notice.  As such, 
the new requirements do not constitute the basis of this 
remand.  However, since these issues need to be remanded on 
other grounds, the Board finds that the RO should comply with 
the Court holding in Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  

2.  Contact the veteran and request that 
she identify all health care providers 
who have treated her for her service 
connected status post laminectomy at L4-5 
and arthritis of multiple joints since 
June 2004.  After obtaining any necessary 
authorization, contact the identified 
health care providers and request copies 
of all medical records relating to 
treatment from June 2004 to the present.

3.  The veteran should be afforded a VA 
examination for the purpose of 
determining the current severity of her 
service-connected status post laminectomy 
at L4-5 with arthritis, and arthritis of 
multiple joints.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examination findings should be reported 
to allow for application of both the old 
and new criteria for rating disabilities 
of the spine, including whether the 
service connected status post laminectomy 
at L4-5 results in incapacitating 
episodes requiring bed rest prescribed by 
a physician, and, if so, the frequency of 
the episodes.  Range of motion testing 
should include the point (in degrees) at 
which pain is elicited during such 
testing of the thoracolumbar spine.  The 
examiner should also report any evidence 
of additional functional loss of the 
thoracolumbar spine due to weakness, 
fatigue, and/or incoordination, including 
during flare-ups.  All neurological 
manifestations related to the service 
connected status post laminectomy at L4-5 
should also be reported.
	
Range of motion testing should also be 
conducted on the veteran's hands, wrists, 
shoulders, neck, hips, knees, and ankles.  
They should include the point (in 
degrees) at which pain is elicited during 
such testing.  The examiner should also 
report any evidence of additional 
functional loss due to weakness, fatigue, 
and/or incoordination, including during 
flare-ups. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The RO's review should include 
consideration under all applicable rating 
criteria, old and new.  The veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


